IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TYRONE PEELE,                               : No. 105 EM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
MICHEAL OVERMYER,                           :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.